Per Curiam.

Upon the authority of People v. Calloway (297 N. Y. 931), People v. Cooperman (279 N. Y. 599) and People v. Orr (270 N. Y. 193), we are required to hold that the evidence in this case is insufficient to warrant a conviction of the defendant of the crime of unlawful entry.
The judgment of conviction, accordingly, should be reversed and the information dismissed.
Dore, J. P., Cohn, Callahan and Van Voorhis, JJ., concur; Shientag, J., concurs in the result.
Judgment unanimously reversed and the information dismissed.